department of the treasury _ -6- a -- _ tax_exempt_and_government_entities_division internal_revenue_service washington d c oct uniform issue list e legend taxpayer a plan b financial_institution c ira d dear account e from your amount the following facts and representations have been submitted under penalty of perjury in support of the ruling requested this letter is in response to a request for a letter_ruling dated authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code taxpayer a age represents that he received a distribution from plan b amount taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_402 c of the code was due to mistakes by financial_institution c taxpayer a further represents that amount has not been used for any other purpose taxpayer a represents that on or about from plan b a qualified_retirement_plan in which he participated the check was made out directly to ira d f b o taxpayer a taxpayer a intended to deposit this direct_rollover he received a check for amount totaling check into ira d an individual_retirement_arrangement that he maintained with financial_institution c taxpayer a delivered this direct_rollover check to financial_institution c to be deposited in ira d however on administrator in financial_institution c deposited amount account held in the name of taxpayer a's revocable_trust account e is not a qualified_retirement_plan on the depositing error during an administrative review of ira d and notified taxpayer a that an error had occurred financial_institution c has provided documentation acknowledging the error financial_institution c’s trust officer discovered taxpayer a’s trust account in account e an investment based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement with respect to the distribution of amount contained in sec_402of the code in this instance sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_401 provides the rules for governing direct transfers of eligible rollover distributions sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred a ve i os the information presented and the documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by an error committed by financial_institution c therefore pursuant to code sec_402 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan b taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent acopy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please address all correspondence to se t ep ra t1 sincerely cotte a wathes carlton a watkins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice copy of cover letter to authorized representative
